DENNIS, J —
The demurrer to the bill will be sustained.
I am of the opinion that the property in question is not “landed property” within the meaning of the Foutz Act, but is liable to taxation at the full city tax rate after 1900, according to the provisions of Section 19, Chapter 68, Acts of 1888.
*392It is situated in a section completely built up, and enjoying in every respect the advantages and conveniences— furnished by the city — of similar property within the old city limits; it is in no sense landed property, nor within the reason of the law providing for the exemption of landed property under the Foutz Act. In fact, it can only be classed as improved city real estate, as distinguished even from suburban property, much less landed property. Under the provisions of Section 19 of Chapter 68, Acts of 1888, it must be taxed therefore, as similar city property within the old limits of the city.